Citation Nr: 0312029	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-32 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bruxism.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1978 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant now resides within 
the jurisdiction of the Manchester, New Hampshire Regional 
Office.


REMAND

In August 2002, the Board informed the appellant of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations that empowered the Board 
to both issue written notification of the VCAA to veterans 
and to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the claimant or 
his or her representative.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

With respect to the issue on appeal, it is the opinion of the 
Board that a contemporaneous and thorough VA examination and 
medical opinion would assist the Board in clarifying the 
nature of the appellant's disability and would be instructive 
with regard to the appropriate disposition of the issue 
submitted for appellate consideration.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).

Accordingly, this matter is REMANDED to the RO for further 
development as indicated below:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002)and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The claims file should be referred to the 
same VA examiner who performed the March 2001 
VA dental and oral examination (if 
unavailable to another appropriate VA 
examiner).  Request the examiner in an 
addendum to again review the claims folder 
and to render an opinion as to whether the 
appellant currently has bruxism?  If yes, the 
examiner should render an opinion as to 
whether it is as likely as not that the 
bruxism is related to service?  A complete 
rational for any opinion expressed should be 
included in the addendum to the medical 
report.  If the examiner determines that 
further examination is necessary, the 
appellant should be scheduled for the 
examination.  

3.  The RO should then readjudicate the issue 
on appeal.  In the event that any action 
taken remains adverse to the appellant, she 
should be provided with a supplemental 
statement of the case, and an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should again 
be returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this appeal.  The appellant need take no action unless 
otherwise notified, but she may submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




